Case 5:19-cr-00130-H-BQ Document 33 Filed 12/23/19                Page 1 of 8 PageID 108




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

UNITED STATES OF AMERICA

v.                                                      NO. 5:19-CR-0130-H
AIDEN BRUCE-UMBAUGH


                                     PLEA AGREEMENT

       Alden Bruce-Umbaugh, the defendant, Michael King, the defendant's attorney,

and the United States of America (the government) agree as follows:

     1.       Rights of the defendant: The defendant understands that the defendant

has the rights:

              a.        to plead not guilty;

              b.        to have a trial by jury;

              c.        to have the defendant's guilt proven beyond a reasonable doubt;

              d.        to confront and cross-examine witnesses and to call witnesses in the
                        defendant's defense; and

              e.        against compelled self-incrimination.

       2.     Waiver of rights and plea of guilty: The defendant waives these rights

and pleads guilty to the offense alleged in Count One of the indictment, charging a

violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2), that is, Possession of Firearms and

Ammunition by a Prohibited Person. The defendant understands the nature and elements




Alden Bruce-Umbaugh
Plea Agreement—Page 1
Case 5:19-cr-00130-H-BQ Document 33 Filed 12/23/19                 Page 2 of 8 PageID 109




of the crime to which the defendant is pleading guilty, and agrees that the factual resume

the defendant has signed is true and will be submitted as evidence.

       3.     Sentence: The maximum penalties the Court can impose include:

              a.        imprisonment for a period not to exceed ten (10) years;

              b.        a fine not to exceed $250,000.00, or twice any pecuniary gain to the
                        defendant or loss to the victim(s);

              c.        a term of supervised release of not more than three (3) years, which
                        may be mandatory under the law and will follow any term of
                        imprisonment. If the defendant violates the conditions of supervised
                        release, the defendant could be imprisoned for the entire term of
                        supervised release;

              d.        a mandatory special assessment of 100.00;

              e.        restitution tO victims or to the community, which is mandatory under
                        the law, and which the defendant agrees may include restitution
                        arising from all relevant conduct, not limited to that arising from the
                        offense of conviction alone;

              f.        costs of incarceration and supervision; and

              g.        forfeiture of property.

       4.     Immigration consequences: The defendant recognizes that pleading

guilty may have consequences with respect to the defendant's immigration status if the

defendant is not a citizen of the United States. Under federal law, a broad range of

crimes are removable offenses. The defendant understands this may include the offense

to which the defendant is pleading guilty, and for purposes of this plea agreement, the

defendant assumes the offense is a removable offense. Removal and other immigration


Alden Bruce-Umba ugh
Plea Agreement—Page 2
Case 5:19-cr-00130-H-BQ Document 33 Filed 12/23/19              Page 3 of 8 PageID 110




consequences are the subject of a separate proceeding, however, and the defendant

understands that no one, including the defendant's attorney or the district court, can

predict to a certainty the effect of the defendant's conviction on the defendant's

immigration status. The defendant nevertheless affirms that the defendant wants to plead

guilty regardless of any immigration consequences that the defendant's plea of guilty

may entail, even if the consequence is the defendant's automatic removal from the United

States.

          5.    Court's sentencing discretion and role of the Guidelines: The defendant

understands that the sentence in this case will be imposed by the Court after consideration

of the United States Sentencing Guidelines. The guidelines are not binding on the Court,

but are advisory only. The defendant has reviewed the guidelines with the defendant's

attorney, but understands no one can predict with certainty the outcome of the Court's

consideration of the guidelines in this case. The defendant will not be allowed to

withdraw the defendant's plea if the defendant's sentence is higher than expected. The

defendant fully understands that the actual sentence imposed (so long as it is within the

statutory maximum) is solely in the discretion of the Court.

          6.    Mandatory special assessment: The defendant agrees to pay to the U.S.

District Clerk the amount of $100.00 in satisfaction of the mandatory special assessment

in this case.

          7.    Defendant's agreement: The defendant shall give complete and truthful

information and/or testimony concerning the defendant's participation in the offense of

conviction. Upon demand, the defendant shall submit a personal financial statement

Alden Bruce-Umbaugh
Plea Agreement—Page 3
Case 5:19-cr-00130-H-BQ Document 33 Filed 12/23/19               Page 4 of 8 PageID 111




under oath and submit to interviews by the government and the U.S. Probation Office

regarding the defendant's capacity to satisfy any fines or restitution. The defendant

expressly authorizes the United States Attorney's Office to immediately obtain a credit

report on the defendant in order to evaluate the defendant's ability to satisfy any financial

obligation imposed by the Court. The defendant fully understands that any financial

obligation imposed by the Court, including a restitution order and/or the implementation

of a fine, is due and payable immediately. In the event the Court imposes a schedule for

payment of restitution, the -defendant agrees that such a schedule represents a minimum

payment obligation and does not preclude the U.S. Attorney's Office from pursuing any

other means by which to satisfy the defendant's full and immediately enforceable

financial obligation. The defendant understands that the defendant has a continuing

obligation to pay in full as sOon as possible any financial obligation imposed by the

Court.

         8.   Forfeiture of property: The defendant agrees not to contest, challenge, or

appeal in any way the administrative or judicial (civil or criminal) forfeiture to the United

States of any property noted as subject to forfeiture pursuant to the plea of guilty,

specifically the forfeiture of any firearm and ammunition involved in or used in the

knowing commission of the offense, including but not limited to, the following: (1) an

AR-15 rifle, bearing serial number X039182; (2) an .AR-15 rifle, bearing serial number

XK542699; (3) an AK-47 rifle, bearing serial number WW02566; (4) a Sig Sauer, 9mm

pistol, bearing serial number 58A132944; and (5) assorted ammunition. The defendant

agrees that this property is subject to forfeiture under 21 U.S.C. § 853(a). The defendant

Alden Bruce-Umbaugh
Plea Agreement—Page 4
Case 5:19-cr-00130-H-BQ Document 33 Filed 12/23/19                 Page 5 of 8 PageID 112




consents to entry of any orders or declarations of forfeiture regarding such property and

waives any requirements (including notice of forfeiture) set out in 19 U.S.C. §§ 1607-

1609; 18 U.S.C. §§ 981, 983, and 985; the Code of Federal Regulations; and Rules 11

and 32.2 of the Federal Rules of Criminal Procedure. The defendant agrees to provide

truthful information and evidence necessary for the government to forfeit such property.

The defendant agrees to hold the government, its officers, agents, and employees

harmless from any claim whatsoever in connection with the seizure, forfeiture, storage, or

disposal of such property.

       9.     Government's agreement: The government will not bring any additional

charges against the defendant based upon the conduct underlying and related to the

defendant's plea of guilty. The government will file a Supplement in this case, as is

routinely done in every case, even though there may or may not be any additional terms.

In accordance with Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the

government makes a non-binding recommendation that the Court impose a sentence at

the bottom of the advisory guideline range. This agreement is limited to the United

States Attorney's Office for the Northern District of Texas and does not bind any other

federal, state, or local prosecuting authorities, nor does it prohibit any civil or

administrative proceeding against the defendant or any property.

     • 10.    Violation of agreement: The defendant understands that if the defendant

violates any provision of this agreement, or if the defendant's guilty plea is vacated or

withdrawn, the government will be free from any obligations of the agreement and free to

prosecute the defendant for all offenses of which it has knowledge. In such event, the

Aiden Bruce-Utnbaugh
Plea Agreement—Page 5
Case 5:19-cr-00130-H-BQ Document 33 Filed 12/23/19                 Page 6 of 8 PageID 113




defendant waives any objections based upon delay in prosecution. If the plea is vacated

or withdrawn for any reason other than a finding that it was involuntary, the defendant

also waives objection to the use against the defendant of any information or statements

the defendant has provided to the government, and any resulting leads.

       11.    Voluntary plea: This plea of guilty is freely and voluntarily made and is

not the result of force or threats, or of promises apart from those set forth in this plea.

agreement. There have been no guarantees or promises from anyone as to what sentence

the Court will impose.

       12.    Waiver of right to appeal or otherwise challenge sentence: The

defendant waives the defendant's rights, conferred by 28 U.S.C. § 1291 and 18 U.S.C. §

3742, to appeal the conviction, sentence, fine and order of restitution or forfeiture in an

amount to be determined by the district court. The defendant further waives the

defendant's right to contest the conviction, sentence, fine and order of restitution or

forfeiture in any collateral proceeding, including proceedings under 28 U.S.C. § 2241 and

28 U.S.C. § 2255. The defendant, however, reserves the rights (a) to bring a direct appeal

of (i) a sentence exceeding the statutory maximum punishment, or (ii) an arithmetic error

at sentencing, (b) to challenge the voluntariness of the defendant's plea of guilty or this

waiver, and (c) to bring a claim of ineffective assistance of counsel.

       13.    Representation of counsel: The defendant has thoroughly reviewed all

legal and factual aspects of this case with the defendant's attorney and is fully satisfied

with that attorney's legal representation. The defendant has received from the

defendant's attorney explanations satisfactory to the defendant concerning each

Alden Bruce-Umba ugh
Plea Agreement—Page 6
Case 5:19-cr-00130-H-BQ Document 33 Filed 12/23/19                 Page 7 of 8 PageID 114




paragraph of this plea agreement, each of the defendant's rights affected by this

agreement, and the alternatives available to the defendant other than entering into this

agreement. Because the defendant concedes that the defendant is guilty, and after

conferring with the defendant's attorney, the defendant has concluded that it is in the

defendant's best interest to enter into this plea agreement and all its terms, rather than to

proceed to trial in this case.

       14.     Entirety of agreement: This document is a complete statement of the

parties' agreement and may not be modified unless the modification is in writing and

signed by all parties. This agreement supersedes any and all other promises,

representations, understandings, and agreements that are or were made between the

parties at any time before the guilty plea is entered in court. No promises or

representations have been made by the United States except as set forth in writing in this

plea agreement.




AGREED TO AND SIGNED this \              day of     e.cet,,A6er , 2019.


                                           ERIN NEALY COX
                                           UNITED STATES ATTORNEY


Aiden Bruce-Umbaugh
Plea Agreement—Page 7
Case 5:19-cr-00130-H-BQ Document 33 Filed 12/23/19             Page 8 of 8 PageID 115




                                         R SSEL         L      fNG
                                         Assistant United tates Attorney
                                         Texas Bar No. 4070173
                                         1205 Texas Avenue, Suite 700
                                         Lubbock, Texas 79401
                                         Telephone: 806-472-7351
                                         Facsimile: 806-472-7394
                                         E-mail:       russell.lorfing@usdoj.gov


                                         IEFFRI!,   . IIAAG         c)
                                         West Texas Branch Chief


       I have read or had read to me this plea agreement and have carefully reviewed
every part of it with my attorney. I fully understand it and voluntarily agree to it.


                                            1Zi     /7/      2CA 9/
AIDEN BRUC              A GH             Date
Defendant

        I am the defendant's attorney. I have carefully reviewed every part of this plea
agreement with the defendant. To my knowledge and belief, my client's decision to enter
into this plea agiement is an informed and voluntary one.



       EL KING
                                            ( L
                                         Date
Attorney for Defendant




Alden Bruce-Umbaugh
Plea Agreement—Page 8
